  Case 1:19-cv-00255-LO-TCB Document 1 Filed 03/01/19 Page 1 of 9 PageID# 1



                        UNITED STATES DISTRICT COURT
                      FOR EASTERN DISTRICT OF VIRGINIA
  _____________________________________
                                       )
  KATRIDA WILLIAMS                     )
  11128 Sunburst Lane                  )
                                       )
  Apt H
                                       )
  Fredericksburg, VA 22407             )
                                       )
                      Plaintiff,       )               1:19-cv-255
               v.                      )
                                       )
  VIRGINIA POLYTECHNIC INSTITUTE )
                                       )
  AND STATE UNIVERSITY
                                       )
  800 Drillfield Drive                 )
  Blacksburg, VA 24061                 )
                                       )
                      Defendant.       )
  _____________________________________

                                        COMPLAINT
       Plaintiff Katrida Williams (“Plaintiff” or “Ms. Williams”), through her attorneys at the

  Clark Law Group, PLLC, hereby alleges as follows:

                                    NATURE OF ACTION

1. This is a challenge to Defendant Virginia Polytechnic Institute and State University’s

   (“Defendant” or “Virginia Tech”) unlawful discrimination against and retaliation of Plaintiff

   in violation of the Americans with Disabilities Act, 42 U.S.C § 12101, et seq.(“ADA”), and

   Section 504 of the Rehabilitation Act of 1973, 29 U.S.C § 701, et seq. (“Rehab Act”).

2. Defendant discriminated against Plaintiff based upon her disability in violation of the ADA

   and Rehab Act by: (1) failing to accommodate Plaintiff’s disability; (2) terminating Plaintiff

   from duty because of her disability; and (3) terminating Plaintiff for engaging in protected

   activities.
  Case 1:19-cv-00255-LO-TCB Document 1 Filed 03/01/19 Page 2 of 9 PageID# 2



                                JURISDICTION AND VENUE

3. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

4. The United States District Court for the Eastern District of Virginia has subject-matter

   jurisdiction over the instant action pursuant to 28 U.S.C. §§1331 and 1343(a)(4) because it

   arises under the laws of the United States and seeks redress for violations of federal law and

   Plaintiff’s civil rights.

5. The Court may properly maintain personal jurisdiction over Defendant because the

   Defendant conducts business in the Commonwealth of Virginia.

6. Venue is properly laid in the Division because a substantial part of the events or omissions

   giving rise to Plaintiff’s claims occurred within the Division.

7. Venue is properly laid in the Division pursuant to 42 U.S.C. § 2000e-5(f)(3) and 29 U.S.C. §

   794a(a) because Plaintiff would have worked in the Division but for Defendant’s unlawful

   conduct.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

8. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

9. Plaintiff has satisfied the procedural and administrative requirements for proceeding under

   the ADA, for which she seeks injunctive relief, as follows:

           a. On May 31, 2018, Plaintiff submitted a charge with the Equal Employment

               Opportunity Commission (“EEOC”).

           b. On November 14, 2018, Plaintiff amended her charge.

           c. On February 22, 2019, Plaintiff requested that the EEOC issued a Notice of Right

               to Sue.
                                                2
  Case 1:19-cv-00255-LO-TCB Document 1 Filed 03/01/19 Page 3 of 9 PageID# 3



10. The Rehab Act does not have an exhaustion of administrative remedies.

                                            PARTIES

11. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

12. Ms. Williams is a resident of Fredericksburg, VA.

13. Ms. Williams is a former employee of Defendant.

14. Ms. Williams was employed by Defendant as a Supplemental Nutrition Assistance Program

   (“SNAP”) Education Extension Agent.

15. Ms. Williams worked out of the Stafford County office of Virginia Cooperative Extension,

   located at 1739 Jefferson Davis Highway, Stafford, VA 22554.

16. Defendant is a state university.

17. On information and belief, Defendant receives funds from the federal government via grants

   from the U.S. Department of Agriculture.

18. On information and belief, Defendant’s SNAP Education Extension program receives funds

   from the federal government via grants from the U.S. Department of Agriculture.

19. Defendant is an employer as defined by the ADA and Rehab Act.

                                  FACTUAL ALLEGATIONS

20. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

21. On or around October 12, 2015, Ms. Williams was hired by Defendant.

22. In the fall of 2017, Ms. Williams began experiencing a flare up of her disability, generalized

   anxiety disorder.




                                                 3
  Case 1:19-cv-00255-LO-TCB Document 1 Filed 03/01/19 Page 4 of 9 PageID# 4



23. Plaintiff’s generalized anxiety disorder is a mental health impairment that substantially limits

   her ability to concentrate, think, communicate, and interact with others when flared.

24. Plaintiff’s generalized anxiety disorder is a disability under the ADA and Rehab Act.

25. Between in or around September 19, 2017 and January 3, 2018, Ms. Williams took leave for

   her disability.

26. Prior to going on leave, Ms. Williams was meeting Defendant’s job expectations.

              After Presenting A Return To Work Note With Accommodations,
                          Defendant Kept Ms. Williams On Leave

27. On or around December 27, 2017, Ms. Williams’ mental health provider, Licensed

   Professional Counselor Margo Sills, submitted a return to work note to Defendant clearing

   Ms. Williams for duty with accommodations.

28. On January 3, 2018, Ms. Williams reported to work but was sent home.

29. On January 5, 2018, Defendant’s Leave Analyst Kim Hodges informed Ms. Williams that

   Defendant had denied her accommodation request on January 4, 2018.

30. Defendant did not engage in any interactive process with Ms. Williams in its January 4, 2018

   decision to deny Ms. Williams’ accommodation request, propose any alternative

   accommodations, or articulate how Ms. Williams’ request was an undue hardship.

31. Defendant instructed Ms. Williams to remain on leave and recommended that she be

   reevaluated after March 1, 2018.

  Defendant Claimed Ms. Williams’ Proposed Accommodations Were “Too Restrictive,”
                 Without Explaining Why Or Proposing Alternatives

32. Having received no communication from Defendant for almost a month, Ms. Williams

   reached out to Ms. Hodges about what she needed to do next.




                                                 4
  Case 1:19-cv-00255-LO-TCB Document 1 Filed 03/01/19 Page 5 of 9 PageID# 5



33. On February 19, 2018, Ms. Hodges instructed Ms. Williams that she needed to submit a new

   doctor’s note to return to work and that the note must clear Ms. Williams to work without

   restrictions.

34. Ms. Sills submitted another return to work note on February 28, 2018 on Ms. Williams’

   behalf. This note stated that Ms. Williams could return to part time duty for a limited period

   followed by full time duty, requested time off for medical appointments, and stated that Ms.

   Williams should only perform her stated job duties.

35. Ms. Sills also stated that the requested limited duty period was only for an adjustment period

   needed because of Ms. William’s lengthy absence.

36. In early March 2018, Respondent’s ADA Coordinator Pamela Vickers stated to Ms. Williams

   that her requested accommodation was unreasonable, without explaining why.

37. Ms. Vickers, Ms. Sills, and Ms. Williams then had a conference call on March 6, 2018 to

   discuss the accommodation request. Ms. Vickers stated that Ms. Williams supposedly did

   not need an accommodation because she already had a flexible schedule or alternatively that

   Ms. Williams should just look for another job.

38. After this call, Ms. Sills submitted an email on March 9, 2018, which provided more

   information about Ms. Williams’ disability and made several proposed alternative

   accommodations.

39. Rather than engage in the interactive process, later that day, Ms. Vickers left a voicemail for

   Ms. Williams stating that Ms. Sills’ suggested accommodations were “too restrictive,”

   without explaining why and without purposing alternative accommodations. Instead, Ms.

   Vickers stated that there were no reasonable accommodations available.




                                                 5
  Case 1:19-cv-00255-LO-TCB Document 1 Filed 03/01/19 Page 6 of 9 PageID# 6



40. That same day, Defendant’s short-term disability insurance coordinator Becky Morris told

   Ms. Williams that she would be terminated on March 12, 2018 because her short-term

   disability leave had been exhausted.

41. On April 17, 2018, Ms. Williams’ manager requested that Ms. Williams return her keys since

   she would not be returning to her former position.

                        COUNT I: FAILURE TO ACCOMMODATE

42. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

43. Ms. Williams is disabled.

44. On or around December 27, 2017, Ms. Sills submitted a return to work note and requested an

   accommodation on Ms. Williams’ behalf for her disability.

45. Rather than engage in the interactive process, Defendant placed Ms. Williams on leave.

46. On or around February 28, 2018, Ms. Sills submitted another return to work note and request

   for accommodation on Ms. Williams’ behalf.

47. In early March 2018, Respondent’s ADA Coordinator Pamela Vickers stated the requested

   accommodation was unreasonable, without explaining why or engaging in any interactive

   process.

48. On March 9, 2018, Ms. Williams’ mental health provider submitted several alternative

   proposed accommodations.

49. Rather than engage in the interactive process, Defendant simply rejected the requested

   accommodations.

50. Defendant’s failure to engage in the interactive process resulted in Defendant failing to

   accommodate Ms. Williams’ disability.



                                                6
  Case 1:19-cv-00255-LO-TCB Document 1 Filed 03/01/19 Page 7 of 9 PageID# 7



51. Defendant’s failure to accommodate Plaintiff resulted in her termination.

                 COUNT II: TERMINATION BECAUSE OF DISABILITY

52. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

53. Ms. Williams is disabled.

54. Defendant was aware of Ms. Williams’ disability.

55. Rather than engage in the interactive process to accommodate Ms. Williams’ disability,

   Defendant terminated Ms. Williams.

56. Defendant terminated Ms. Williams because of her disability.

                                 COUNT III: RETALIATION

57. All of the allegations contained in the foregoing paragraphs of this Complaint are

   incorporated by reference herein as if the same were set forth at length.

58. From December 27, 2017 through March 9, 2018, Ms. Williams repeatedly engaged in

   protected activity by requesting or having her mental health provider request

   accommodations for her disability.

59. On March 9, 2018, Ms. Sills submitted an accommodation request on Ms. Williams’ behalf.

60. That same day, Ms. Sills was informed that she would not be accommodated and that she

   was to be terminated.

61. Defendant terminated Ms. Sills because of her accommodation requests.

                                    PRAYER FOR RELIEF

  Plaintiff respectfully requests that this Court grant the following relief:

  A. Entry of judgment in favor of Plaintiff against Defendant;

  B. Injunctive relief;



                                                  7
  Case 1:19-cv-00255-LO-TCB Document 1 Filed 03/01/19 Page 8 of 9 PageID# 8



  C. Back pay;

  D. Compensatory damages;

  E.   Liquidated damages;

  F.   Reinstatement, or front pay in lieu of reinstatement;

  G. Pre- and post-judgment interest as may be allowed by law;

  H. Attorney’s fees and costs; and

  I.   Other such relief as may be appropriate.

                               DEMAND FOR TRIAL BY JURY

Plaintiff demands a trial by jury on all questions of fact raised by this Complaint.


Dated: March 1, 2019

                                                      Respectfully submitted,

                                                      /s/ Jeremy Greenberg
                                                      Jeremy Greenberg (86165)
                                                      1100 Connective Ave., N.W.,
                                                      Suite 920
                                                      Washington, D.C. 20036
                                                      Tel: (202) 293- 0015
                                                      Fax: (202) 293-0115
                                                      jgreenberg@benefitcounsel.com




                                                  8
Case 1:19-cv-00255-LO-TCB Document 1 Filed 03/01/19 Page 9 of 9 PageID# 9
